IN THE SUPREME COURT OF THE STATE OF IDAHO
                              Docket No. 42947
CAROL ENGLISH and ERIC ENGLISH,        )
wife and husband,                      )
                                       )
     Plaintiffs-Appellants,            )
                                       )
v.                                     )
                                       )
JAMES TAYLOR, D.O.; EASTERN IDAHO )
HEALTH SERVICES, INC., dba EASTERN )
                                                            Pocatello, May, 2016 Term
IDAHO REGIONAL MEDICAL CENTER, )
an Idaho corporation,                  )
                                                            2016 Opinion No. 76
                                       )
     Defendants-Respondents,           )
                                                            Filed: July 12, 2016
                                       )
and                                    )
                                                            Stephen W. Kenyon, Clerk
                                       )
COOK INCORPORATED, an Indiana          )
Corporation; COOK MEDICAL              )
INCORPORATED, an Indiana Corporation; )
COOK MEDICAL TECHNOLOGIES, LLC, )
an Indiana Corporation; and DOES 1-20, )
                                       )
     Defendants.                       )
                                       )
      Appeal from the District Court of the Seventh Judicial District, State of Idaho,
      Bonneville County. Hon. Jon J. Shindurling, District Judge.

      District court decision granting summary judgment, affirmed.

      Holden, Kidwell, Hahn & Crapo, Idaho Falls, for appellants. Deanne Casperson
      argued.

      Hawley, Troxell, Ennis & Hawley, Idaho Falls, for respondents Eastern Idaho
      Regional Medical Center. Marvin K. Smith argued.

      Thomsen, Holman, Wheiler, Idaho Falls, for respondent James Taylor, D.O.
      J. Michael Wheiler argued.

                         _________________________________
BURDICK, Justice



                                               1
       Carol and Eric English (the Englishes) appeal the Bonneville County district court’s
dismissal of the Englishes’ medical negligence claims against James Taylor, D.O., and Eastern
Idaho Health Services, Inc., d/b/a Eastern Idaho Regional Medical Center (collectively, the
Respondents). Carol English sustained stroke injuries after undergoing a medical procedure
performed by Respondents. The Englishes subsequently filed a complaint alleging the
Respondents were negligent in performing the procedure, which they alleged caused Carol’s
injuries. The district court dismissed the Englishes’ claims on timeliness grounds and the
Englishes filed this appeal. We affirm.
                    I.     FACTUAL AND PROCEDURAL BACKGROUND
       Carol English underwent surgery at Eastern Idaho Regional Medical Center (EIRMC) on
September 17, 2011, and due to complications that allegedly occurred during the procedure,
Carol suffered a stroke.
       On September 13, 2013, the Englishes filed a complaint with the Bonneville County
district court against the manufacturer of the medical device used in the procedure, alleging,
among other claims, strict products liability. Specifically, the initial complaint named Cook
Incorporated, Cook Medical Incorporated, Cook Medical Technologies, LLC (Cook
Defendants), and Does 1-20. That initial complaint did not name EIRMC or Dr. Taylor as parties
to the suit nor did it state a claim for medical malpractice.
       On September 16, 2013, however, the Englishes submitted a prelitigation screening panel
application to the Idaho State Board of Medicine, which requested a hearing against EIRMC and
Dr. Taylor.
       On September 17, 2013, the Englishes filed an amended complaint, which added claims
against the Cook Defendants, but again did not name EIRMC or Dr. Taylor, nor did it state a
claim for medical malpractice.
       On October 31, 2013, the Cook Defendants filed a notice of removal that removed the
case to federal court based on diversity of citizenship.
       On November 18, 2013, the prelitigation screening panel issued its decision to the Idaho
State Board of Medicine.
       On December 10, 2013, the Englishes filed a motion for leave to file a second amended
complaint as well as a copy of the proposed second amended complaint with the federal district
court. That complaint sought to add the Respondents as new parties to the suit and alleged

                                                  2
medical malpractice claims against them. The Englishes did not serve copies of their motion for
leave to file the second amended complaint nor the proposed second amended complaint on
Respondents.
       The federal district court granted the motion and the Englishes filed the Second Amended
Complaint in federal court on January 16, 2014. The Englishes and the Cook Defendants
subsequently entered a stipulation for remand back to the district court because the filing of the
Second Amended Complaint destroyed diversity and deprived the federal district court of subject
matter jurisdiction. On January 21, 2014, the federal district court entered an order remanding
the case back to state court.
       On January 27, 2014, the Englishes filed the second amended complaint with the
Bonneville County district court. EIRMC was served with the second amended complaint on
February 25, 2014, and Dr. Taylor was served with same on March 21, 2014.
       On March 4, 2014, the Englishes filed an ex parte Rule 60 Motion to Clarify Docket
Entry Order with the federal district court, seeking clarification that the order granting their
motion to file the second amended complaint related back to the date on which the Englishes
filed their motion for leave to file the Second Amended Complaint. The motion stated that the
purpose would be to clarify “that the Complaint was filed on December 10, 2013, instead of
some other date.” The federal district court entered an order clarifying its earlier order on
plaintiff’s motion to amend. In that order, the federal district court stated:
               Before this Court is Plaintiffs’ Unopposed Motion to Clarify Docket Entry
       Order 13 (Dkt. 19). Docket Entry Order 13 granted Plaintiffs’ Unopposed Motion
       for leave to File Second Amended Complaint. Pursuant to Rule 60(b)(6) of the
       Federal Rules of Civil Procedure, the Court hereby GRANTS Plaintiffs’ Motion
       to Clarify (Dkt. 19) and clarifies its Docket Entry Order 13. Specifically, Docket
       Entry Order 13 did not address the effective commencement of the claims
       asserted in the Second Amended Complaint filed with the Plaintiffs’ Unopposed
       Motion to Amend. The Court hereby clarifies that Plaintiffs’ Second Amended
       Complaint was effectively filed on December 10, 2013, the date it was filed with
       Plaintiffs’ Unopposed Motion to Amend (Dkt. 10).
       On March 14, 2014, EIRMC moved the district court for summary judgment on grounds
that the statute of limitations had expired on the Englishes’ claims against EIRMC. On April 4,
2014, Dr. Taylor moved the district court for summary judgment on the same grounds.




                                                   3
       The district court granted both motions for summary judgment on June 23, 2014, ruling
that the causes of action against the Respondents were time-barred because the Englishes did not
commence the actions against Respondents until after the statute of limitations had expired.
       On July 7, 2014, the Englishes filed a motion for reconsideration of the district court’s
order granting summary judgment and a memorandum in support of that motion. In their
memorandum in support of their motion for reconsideration, the Englishes, for the first time,
relied upon the federal district court’s order clarifying that the second amended complaint was
effectively filed on December 10, 2013, the date it was filed with the unopposed motion to
amend. The Englishes urged the district court to follow the federal district court’s reasoning and
conclude that the second amended complaint was deemed filed on the date the motion to file the
second amended complaint was made. The district court denied the Englishes’ motion for
reconsideration on October 29, 2014. The Englishes filed a Notice of Appeal on December 10,
2014, which they later amended twice.
                                      II.    ISSUES ON APPEAL
   1. Whether the district court erred when it determined that the Englishes’ second amended
      complaint naming Respondents was barred by the statute of limitations for medical
      malpractice suits.
   2. Whether EIRMC is entitled to attorney fees on appeal.
                               III.         STANDARD OF REVIEW
       In reviewing a ruling on a summary judgment motion, this Court employs the same
standard as that used by the district court. Foster v. Traul, 141 Idaho 890, 892, 120 P.3d 278, 280
(2005). Summary judgment is appropriate “if the pleadings, depositions, and admissions on file,
together with the affidavits, if any, show that there is no genuine issue as to any material fact and
that the moving party is entitled to a judgment as a matter of law.” I.R.C.P. 56(c). “All disputed
facts are to be construed liberally in favor of the non-moving party, and all reasonable inferences
that can be drawn from the record are to be drawn in favor of the non-moving party.” Sprinkler
Irrigation Co. v. John Deere Ins. Co., 139 Idaho 691, 695–96, 85 P.3d 667, 671–72 (2004).
                                            IV.   ANALYSIS
       The main issue on appeal is whether the district court erred in granting summary
judgment to the Respondents on the basis that the medical malpractice claims were barred by the
statute of limitations. Respondent EIRMC also requests attorney fees on appeal. We address each
issue in turn below.

                                                   4
A. The district court correctly determined that the Englishes’ second amended complaint
   naming Respondents was barred by the statute of limitations for medical malpractice
   suits.
       An action to recover damages for medical malpractice must be commenced within two
years after the cause of action has accrued. I.C. §§ 5-201, 5-219 (emphasis added). Except for
actions based upon leaving a foreign object in a person’s body or where the fact of damage has
been fraudulently and knowingly concealed, the cause of action for professional malpractice
accrues “as of the time of the occurrence, act or omission complained of,” I.C. § 5-219(4),
although there must also be “some damage” for the cause of action to accrue. Lapham v. Stewart,
137 Idaho 582, 586, 51 P.3d 396, 400 (2002). In a medical malpractice action, the statute of
limitations is tolled upon the filing of a request for a prelitigation screening panel, during the
time the claim is pending before the panel, and for thirty days thereafter. James v. Buck, 111
Idaho 708, 709, 727 P.2d 1136, 1137 (1986); I.C. § 6-1005.
       In this case, the Englishes alleged the injury occurred on September 17, 2011. Thus, the
cause of action accrued on September 17, 2011, and pursuant to Idaho Code section 5-219, the
Englishes had two years from that date to commence their medical malpractice suit against
Respondents. The Englishes filed an application and claim for a medical malpractice screening,
which the Idaho State Board of Medicine received on September 16, 2013, one day before the
two-year statute of limitations was to have run. The prelitigation screening panel’s decision was
filed with the Idaho State Board of Medicine on November 18, 2013. Thus, pursuant to Idaho
Code section 6-1005, the applicable statute of limitations on the Englishes’ claims against
Respondents expired thirty-one days from November 18, 2013, which was December 19, 2013.
The parties do not dispute that Idaho’s medical malpractice statute of limitations applies in this
case. Rather, the parties disagree as to when the medical malpractice suit against Respondents
“commenced” for purposes of the statute of limitations. Thus, the issue in this case is whether the
Englishes’ claims against Respondents “commenced” prior to the December 19, 2013 deadline.
       As a preliminary matter, the parties disagree as to whether state law or federal law
controls in this case. The Englishes argue that federal procedural law controls and that where a
motion to amend a complaint under rule 15 is granted, federal law deems that amended
complaint filed as of the date the motion to amend was filed. The Respondents argue that state
law controls in this case, and assert that under Idaho law, it is the filing of the amended
complaint that determines when a cause of action commences.

                                                5
   1. State law applies in this case.
       The Englishes argue that the federal rules of civil procedure apply, but the Respondents
argue that state law controls in this case. We agree with Respondents.
       In Walker v. Armco Steel Corp., 446 U.S. 740, 750–53 (1980), the United States Supreme
Court held that state law, rather than Federal Rule of Civil Procedure 3, determines when a
diversity action commences for purposes of tolling the state statute of limitations. The Court
reasoned:
       Rule 3 simply states that ‘[a] civil action is commenced by filing a complaint with
       the court.’ There is no indication that the Rule was intended to toll a state statute
       of limitations, much less that it purported to displace state tolling rules for
       purposes of state statutes of limitations. In our view, in diversity actions Rule 3
       governs the date from which various timing requirements of the Federal Rules
       begin to run, but does not affect state statutes of limitations.
Id. at 750–51 (quoting 4 C. Wright & A. Miller, Federal Practice and Procedure § 1057, pp. 190–
91, § 1051, pp. 165–66 (1969)). As to how much of the state law should be borrowed, the
Supreme Court subsequently held that “[o]nly the length of the limitations period, and closely
related questions of tolling and application are to be governed by state law.” Wilson v. Garcia,
471 U.S. 261, 269 (1985). The Supreme Court has re-emphasized this construction of Rule 3,
noting in Gasperini v. Ctr. for Humanities, 518 U.S. 415 (1996), that “state law rather than Rule
3 determines when a diversity action commences for the purposes of tolling the state statute of
limitations.” Id. at 428 n. 7 (citing Walker, 446 U.S. at 750–52). Consistent with this guidance
from the United States Supreme Court, the Ninth Circuit has recognized that Federal Rule of
Civil Procedure 3 does not commence a suit based on state law for purposes of the state statute of
limitations. Sain v. City of Bend, 309 F.3d 1134, 1138 (9th Cir. 2002) (citing Walker, 446 U.S. at
750–53). Consistent with United States Supreme Court and Ninth Circuit jurisprudence, we hold
that state law determines when the action was commenced in this case.
       The Englishes argue that the federal district court’s order of clarification should be
dispositive in this case. However, the Englishes did not raise this argument below and in fact
argued that the federal district court’s order was inconsequential and did not have “anything to
do with this.” Thus, that argument is waived on appeal. Obenchain v. McAlvain Const., Inc., 143
Idaho 56, 57, 137 P.3d 443, 444 (2006) (“appellate courts will not consider new arguments
raised for the first time on appeal.”). Even if the Englishes had not waived the argument, it is
well established that “the decisions of lower federal courts are not binding on state courts, even

                                                6
on issues of federal law.” Dan Wiebold Ford, Inc. v. Universal Computer Consulting Holding,
Inc., 142 Idaho 235, 240, 127 P.3d 138, 143 (2005). Therefore, the federal district court’s order
of clarification is not binding on this Court.
        Furthermore, the plaintiffs filed their ex parte motion for clarification on March 4, 2013,
over a month after the court had entered its order remanding the case to state court and the
second amended complaint was filed in state court. It is well established that “once a district
court certifies a remand order to state court it is divested of jurisdiction and can take no further
action on the case.” Seedman v. U.S. District Court, 837 F.2d 413, 414 (9th Cir. 1988). See also,
Pelleport Investors, Inc. v. Budco Quality Theatres, Inc., 741 F.2d 273, 279 n. 3 (9th Cir. 1984)
(“It is clear that a remand order ends the federal court’s jurisdiction.”) (citing United States v.
Rice, 327 U.S. 742, 747 (1946)). Therefore, once the federal district court entered its order
remanding the case to state court, it lost jurisdiction over the case and could not take any further
action on it. Consequently, even if the Englishes did not waive their argument that the federal
district court’s order of clarification should be dispositive in this case, the argument fails because
the order is not binding on this Court. We now turn to the issue of whether, under Idaho law, a
motion to amend a complaint to add a new party commences an action for purposes of the statute
of limitations.
    2. The filing of the actual second amended complaint commenced proceedings for purposes
       of Idaho’s medical malpractice statute of limitations.
        The Englishes argue that the filing of the motion to amend commenced proceedings for
purposes of the medical malpractice statute of limitations. The Respondents argue that the action
did not commence until the second amended complaint was actually filed with the court.
        As discussed above, the medical malpractice statute of limitations requires actions be
commenced within two years after the cause of action accrued. I.C. §§ 5-201, 5-219. Idaho Code
section 5-228, which closely tracks the language of Idaho Rule of Civil Procedure 3(a),1 provides
that “[a]n action is commenced within the meaning of the chapter when the complaint is filed.”
I.C. § 5-228. The plain language of the statute does not address the issue of when an amended
complaint commences proceedings. That is, whether the filing of the motion to amend
commences proceedings or whether the filing of the amended complaint itself commences
proceedings. However, Respondents argue that this Court should follow this Court’s decision in

1
  Idaho Rule of Civil Procedure 3(a) provides that “[a] civil action is commenced by the filing of a complaint
petition or application with the court.”

                                                      7
Griggs v. Nash, 116 Idaho 228, 775 P.2d 120 (1989), and hold that it is the filing of the amended
complaint that commences proceedings. The Englishes, on the other hand, urge this Court to
adopt the reasoning from Terra-West, Inc. v. Idaho Mut. Trust, LLC, 150 Idaho 393, 247 P.3d
620 (2010), and hold that the filing of a motion to amend commences proceedings.
          i.   Griggs v. Nash
       In Griggs, this Court held that Idaho Rule of Civil Procedure 3(a) governs when an action
against a third party to a lawsuit commences. There, two defendants moved for leave of the
district court to file a third-party complaint against an attorney for legal malpractice. Griggs, 116
Idaho at 234, 775 P.2d at 126. A copy of the proposed third-party complaint was attached to the
motion. Id. The motion for leave was made within the two-year statute of limitations but the
district court did not rule on the motion until eight months later and the third-party complaint
was filed fourteen days after the statute of limitations had expired. Id. Thus, the issue was
whether the cause of action against the attorney was commenced before the statute of limitations
expired. Id. at 229, 775 P.2d at 121. This Court held that pursuant to I.R.C.P. 3(a), the action
commenced when the third-party complaint was filed. Id. at 234, 775 P.2d at 126. Because the
third-party complaint was not filed until at least fourteen days after the statute of limitations had
expired, the complaint was barred by the statute of limitations. Id.
         ii.   Terra-West, Inc. v. Idaho Mut. Trust, LLC
       In Terra-West, Inc., the plaintiff filed a mechanic’s lien against property for work it had
done to improve the land. 150 Idaho at 395, 247 P.3d at 622. The defendant had an interest in the
property and filed a motion to dismiss the first mechanic’s lien, which the court granted, but the
defendant was not dismissed from the suit. Id. The plaintiff subsequently filed a motion to amend
its complaint to foreclose on a second mechanic’s lien against the same defendant. Id. at 394–95,
247 P.3d at 621–22. Idaho’s mechanic’s lien statute provided that liens are not binding for a
longer period than six months after the claim has been filed “unless proceedings be commenced
in a proper court within that time to enforce the lien.” Id. at 395, 247 P.3d at 622. The second
lien was recorded on August 12, 2008, and although the motion for leave to amend was filed
before the six month deadline, the district court did not grant the request, and the amended
complaint was not filed, until April 23, 2009, or eight months after the expiration of the six-
month period. Id. Thus, the defendant argued that it was barred by the mechanic’s lien statute. Id.
The district court granted the motion to amend on the ground that the second lien claim arose out

                                                 8
of the same transaction or occurrence as the first claim of lien and, thus, the amendment related
back to the date the original complaint was filed pursuant to I.R.C.P. 15(c). Id. at 396, 247 P.3d
at 623.
          This Court affirmed the district court, but on alternative grounds. Specifically, this Court
held that the filing of the motion to amend the complaint commenced proceedings pursuant to
Idaho’s mechanic’s lien statute. Id. In so holding, the Court relied on Corpus Juris Secondum,
which provides:
          when a motion to amend a complaint and a proposed amended complaint are filed
          prior to the running of the statute of limitations, the motion to amend stands in
          place of the actual amended complaint while the motion is under review by the
          trial court, and the fact that an order granting the motion to amend is entered after
          expiration of the statute of limitations does not make the amended complaint
          untimely.
54 C.J.S. Limitations of Actions § 329. See, also, Buller Trucking Co. v. Owner Operator
Independent Driver Risk Retention Group, Inc., 461 F. Supp. 2d 768, 776–77 (S.D.Ill. 2006) (“the
settled rule in both federal and state court is that a complaint is deemed filed as of the time it is
submitted to a court together with a request for leave to file the amended pleading.”).
          Based on this guidance from Corpus Juris Secondum, this Court dismissed arguments
that I.R.C.P. 3(a) applied to determine that the action did not commence until the amended
complaint was actually filed with the district court. The Court reasoned that the plain language of
Rule 3(a) demonstrates that the Rule is geared towards the filing of an original complaint, not an
amended complaint. Terra-West, Inc., 150 Idaho at 397, 247 P.3d at 624.
          This Court then cited several federal cases addressing the interplay between Federal Rule
of Civil Procedure 3 and the effect of filing a motion for leave to amend a complaint and noted
that those cases supported the conclusion that a motion for leave to amend the complaint
commences proceedings. Id. at 398, 247 P.3d at 625. However, the Court noted that an important
part of the analysis in most of the federal cases cited was that the defendant had notice of the
substance of the proposed amendment prior to the expiration of the statute of limitations, “either
because the plaintiff had attached the amended complaint to the motion for leave to amend, or
because the text of the motion itself detailed the substance of the proposed amendment.” Id. at
399, 247 P.3d at 626.
          Based on the foregoing, this Court concluded that the filing of the motion to amend
commenced proceedings for purposes of the mechanic’s lien statute. Id. at 401, 247 P.3d at 628.

                                                   9
The Court emphasized that the defendant had notice of the claim because it was already a party
to the suit when the amendment was made and because it had been served with a copy of the
motion for leave to amend pursuant to Idaho Rule of Civil Procedure 5(a). Id. at 399, 247 P.3d at
626. Furthermore, the Court noted that the proposed amended complaint was attached to the
motion for leave to amend, which the Court reasoned further demonstrated that the defendant
had notice of the commencement of the foreclosure action within the six-month time limitation.
Id.
       In reaching its conclusion, the Court distinguished Griggs on the basis that Griggs
concerned the timeliness of a third-party complaint, which the Court noted is “categorically
different than a motion to amend to add a new claim against a party who is already part of the
action.” Id. at 399–200, 247 P.3d at 626–27. The Court reasoned that in the context of a third-
party complaint, there may be good reason to prefer the more cumbersome method of requiring
the filing of an independent action against the third party to commence the proceedings. Id. The
Court explained:
               Under I.R.C.P. 14(a), a motion for leave to file a third-party complaint,
       even if the proposed complaint is attached to the motion, does not give any notice
       to the third party that it may be subject to an impending action. Because the third
       party would not be served with the motion for leave to file a third-party
       complaint, the third party may discover, after the expiration of the applicable
       statute of limitations, that a previously filed motion to which the third party had
       no notice, commenced the proceedings. Such a rule is contrary to the purposes of
       any statute of limitations, which functions to prevent stale claims and to protect a
       defendant’s reasonable expectation that his earlier conduct can no longer give rise
       to liability. See Hawley v. Green, 117 Idaho 498, 501, 788 P.2d 1321, 1324
       (1990). However, the same rationale does not apply in this case. As mentioned
       above, Idaho Mutual was served with the motion for leave to amend, as well as
       the proposed amended complaint. Idaho Mutual, unlike a party that has not yet
       been joined, had notice of the substance of the proposed amendment before the
       six-month period expired under Idaho Code section 45–510.
Id. at 400, 247 P.3d at 627. Consequently, the Court held that Griggs was distinguishable
because Terra-West, Inc. did not present the same notice concerns. Id. Thus, the Court adopted
the rule from other jurisdictions that the filing of a motion to amend a complaint, rather than the
filing of the amended complaint itself, commences proceedings.
        iii.   The actual filing of an amended complaint adding a new party commences
               proceedings for purposes of the statute of limitations.



                                                10
        Based on the foregoing, it is clear that Griggs applies to the facts of this case. Although
this case has some similarities with Terra-West, Inc., there are major factual differences that
make this case distinguishable from Terra-West, Inc., and unsuitable for its relaxed filing
requirement. Indeed, while Terra-West, Inc. involved an amendment to a complaint that added a
new claim against a pre-existing party to the action, in this case, the amended complaint sought
to add a new party and a new claim.
        Furthermore, although the Englishes, like the plaintiffs in Terra-West, Inc., filed their
motion before the statute of limitations expired and attached a copy of the proposed amended
complaint to the motion, unlike the plaintiffs in Terra-West, Inc., the Englishes did not serve
Respondents with a copy of the proposed amended complaint prior to the expiration of the
statute of limitations. In fact, the record is devoid of any facts to indicate that Respondents were
otherwise sufficiently put on notice of an impending action against them.2 Thus, the important
notice concerns that were absent from Terra-West, Inc. are very much apparent in the facts of
this case. Thus, Terra-West, Inc. is distinguishable from the facts of this case.
        An amended complaint that seeks to add a new party to an existing action is akin to filing
a third party complaint: in both situations, a new party is being brought into an action for the first
time. Thus, Griggs clearly applies to the facts of this case. Consistent with Idaho Code section 5-
228, Idaho Rule of Civil Procedure 3(a), and Griggs, we hold that in the context of amended
complaints that seek to add new parties to an existing cause of action, it is the filing of the
amended complaint itself that commences proceedings against the new parties, not the filing of
the motion to amend. Thus, the action against Respondents did not commence until the Englishes
actually filed their second amended complaint with the court, which was after the statute of


2
 The Englishes contend that the Respondents had ample notice due to the prelitigation screening procedure.
However, this Court has recognized:
                 Prelitigation screening panel proceedings are not a civil lawsuit, nor are they an adjunct
        to a civil lawsuit. They are entirely separate proceedings. The prelitigation screening panel
        proceedings are informal and nonbinding, the rules of evidence do not apply, no record is kept,
        there is no cross-examination or rebuttal, the proceedings are closed even to the parties except
        when they are presenting their own testimony and argument . . .
Rudd v. Merritt, 138 Idaho 526, 531, 66 P.3d 230, 235 (2003). Furthermore, this Court has acknowledged that the
prelitigation screening process is to promote the public interest by encouraging resolution of claims against
physicians and hospitals through prelitigation screening of claims and without resorting to litigation. Mitchell v.
Bingham Mem’l Hosp., 130 Idaho 420, 425, 942 P.2d 544, 549 (1997). Just because claims go through the pre-
litigation screening process does not necessarily mean that litigation will ensue. Consequently, the prelitigation
screening process is not an adequate way of establishing a defendant had notice of an impending action.

                                                        11
limitations had run. Accordingly, the district court did not err in determining that the Englishes’
second amended complaint naming Respondents for the first time was time-barred.
B. Whether EIRMC is entitled to attorney fees on appeal.
          EIRMC requests attorney fees on appeal pursuant to Idaho Code section 12-121 and
Idaho Appellate Rules 40 and 41. Attorney fees pursuant to Idaho Code section 12-121 are
“appropriate when this Court is left with an abiding belief that the appeal has been brought or
defended frivolously, unreasonably, or without foundation.” Page v. Pasquali, 150 Idaho 150,
153, 244 P.3d 1236, 1239 (2010).
          EIRMC argues that this appeal was frivolous, unreasonable, and without foundation
because the law clearly shows that the Englishes’ complaint was time-barred. We agree. First,
the decisions of the United States Supreme Court and the Ninth Circuit Court of Appeals make
clear that the issue regarding when a cause of action commences is an issue of state law.
Additionally, Idaho Code section 5-228 and Idaho Rule of Civil Procedure 3(a), together with
this Court’s decision in Griggs, makes clear that the complaint against EIRMC was not timely
filed. Because the law was clear on these two issues, we hold that the Englishes’ appeal was
frivolous, unreasonable, and without foundation. Therefore, we award reasonable attorney fees
on appeal to EIRMC.
                                      V.    CONCLUSION
          For the foregoing reasons, we affirm the district court’s decision granting summary
judgment in favor of Respondents. We award attorney fees on appeal to EIRMC. Costs to
Respondents.
          Chief Justice J. JONES and Justices W. JONES and HORTON, CONCUR.
          Justice EISMANN, concurring except with respect to Part IV.A.2, in which I concur in
the result.
          Idaho Code section 5-201 states, “Civil actions can only be commenced within the
periods prescribed in this chapter after the cause of action shall have accrued, except when, in
special cases, a different limitation is prescribed by statute.” Idaho Code section 5-228 defines
when an action is commenced under “this chapter” (Chapter 2 of Title 5, Idaho Code). Section 5-
228 states, “An action is commenced within the meaning of the chapter when the complaint is
filed.”



                                                12
       No complaint was filed against EIRMC and Dr. Taylor until the Englishes filed their
second amended complaint on January 27, 2014. In Griggs v. Nash, 116 Idaho 228, 775 P.2d 120
(1989), we held that an action was not commenced on a third-party complaint until that
complaint was actually filed.

               On January 29, 1987, EMSI and Van Gelder filed a motion pursuant to
       I.R.C.P. 14(a) for leave to file a third-party complaint against Trout. A copy of the
       third-party complaint was attached to the motion. On September 8, 1987, the trial
       court signed an order granting EMSI and Van Gelder leave to file their third-party
       complaint. The order was filed on September 10, 1987. The third-party complaint
       was filed on September 23, 1987. Pursuant to I.R.C.P. 3(a), an action is
       commenced by the filing of a complaint. Therefore, the action contained in the
       third-party complaint was not commenced until September 23, 1987. This was at
       least 14 days after the two-year statute of limitations had run. Therefore, we
       affirm the trial court’s ruling that the third-party complaint was barred by I.C. § 5-
       219(4).

116 Idaho at 234, 775 P.2d at 126 (emphasis added).
       There is no logical difference between a third-party complaint that commences an action
against a nonparty and an amended complaint that commences an action against a nonparty. In
both instances, the nonparty was not a party to the lawsuit until the pleading is filed bringing the
nonparty into the lawsuit. Consistent with Idaho Code section 5-228, Rule 3(a) of the Idaho
Rules of Civil Procedure, and our decision in Griggs v. Nash, the complaint against EIRMC and
Dr. Taylor was not filed until the Englishes filed their second amended complaint, which was
untimely. Therefore, their claim against these Defendants was barred by the statute of limitations
set forth in Idaho Code section 5-219(4).




                                                13